Exhibit 10.1


AGREEMENT FOR SHARE EXCHANGE


This AGREEMENT FOR SHARE EXCHANGE (this “Agreement”) is entered into on April
27, 2015, by and between Medican Enterprises, Inc., a Nevada corporation
(“MEDICAN”), Twyn Products, Inc., a California corporation (“TWYN”), and the
shareholders of TWYN as set forth on Exhibit A attached hereto (the
“Shareholders”).


RECITALS


MEDICAN is a publicly traded company on the OTCQB under the symbol “MDCN.” Its
operations consist of providing support to marijuana-related businesses and
investing in legal marijuana-related opportunities.


TWYN is a privately held corporation that owns the trademark rights of “twYns,”
“E=marijuanaXcanabidiol2,” “mix your own magic,” and an Einstein caricature as
well as 33.33% of the profits in Hemp Health, Inc pertaining to the sales of
TWYN products, and other CBD related business properties set forth on Exhibit B
hereto.  The trademarks are to be filed with the US Patent and Trademark office
as soon as the final art work for the TWYNS products are finalized.  Until such
time of such filing, the term “tm” will be used whenever reference is made to
TWYNS.


MEDICAN desires to complete a share exchange transaction pursuant to which
MEDICAN shall acquire all of the equity ownership of TWYN in exchange for a
certain number of shares of the voting stock of MEDICAN as set forth below; and


The Board of Directors of MEDICAN and the Shareholders of TWYN have each
approved the proposed transaction, contingent upon satisfaction prior to closing
of all of the terms and conditions of this Agreement; and


THE PARTIES desire to make certain representations, warranties and agreements in
connection with completion of the proposed share exchange transaction.


NOW, THEREFORE, in consideration of the foregoing recitals, which shall be
considered an integral part of this Agreement, and the covenants, conditions,
representations and warranties hereinafter set forth, the parties hereby agree
as follows:


ARTICLE I
THE EXCHANGE


1.1           The Exchange. At the Closing (as hereinafter defined), MEDICAN
shall obtain 100% ownership of TWYN. In exchange, the Shareholders of TWYN shall
receive (i) $12,000 per month for a 12 month period commencing on the closing
date hereof, and (ii) a total of 5,000,000 newly-issued shares of MEDICAN’s
restricted common stock, subject to all stock splits and adjustments, to be
issued pro rata as set forth on Exhibit A (the “Exchange” and the shares to be
issued by MEDICAN are referred to herein as “Exchange Shares”).  Additionally,
the Shareholders of TWYN will receive three additional issuances each of
2,000,000 shares of MEDICAN’s restricted common stock, subject to all stock
splits and adjustments, six, 18, and 30 months from the date of this Agreement,
as long as this Agreement remains in full force and effect.


 
 

--------------------------------------------------------------------------------

 

 
The Exchange shall take place upon the terms and conditions provided for in this
Agreement and in accordance with applicable law.  For Federal income tax
purposes, it is intended that the Exchange shall constitute a tax-free
reorganization within the meaning of Section 368(a)(1)(B) of the Internal
Revenue Code of 1986, as amended (the “Code”).


1.2    Closing and Effective Time. Subject to the provisions of this Agreement,
the parties shall hold a closing (the "Closing") on (i) the first business day
on which the last of the conditions set forth in Article V to be fulfilled prior
to the Closing is fulfilled or waived or (ii) at such time and place as the
parties hereto may agree. Such date shall be the date of Exchange (the
"Effective Time").


1.3           Post-Closing Conditions. TWYN agrees to file for the intellectual
property and trademark rights jointly with Medican for “twYns,”
“E=marijuanaXcanabidiol2,” “mix your own magic,” and an Einstein caricature.
TWYN represents it owns a 33.33% royalty interest in Hemp Health, Inc, in the
profits of and sales of any TWYN products.  TWYN does not own any shares of Hemp
Health, Inc.


 ARTICLE II
REPRESENTATIONS AND WARRANTIES
 
 
2.1    Representations and Warranties of MEDICAN. MEDICAN represents and
warrants to TWYN as follows:


(a)       Organization, Standing and Power. MEDICAN is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Nevada, has all requisite power and authority to own, lease and operate its
properties and to carry on its business as now being conducted, and is duly
qualified and in good standing to do business in each jurisdiction in which the
nature of its business or the ownership or leasing of its properties makes such
qualification necessary.
 
(b)      Capital Structure. As of the date of execution of this Agreement, the
authorized capital stock of MEDICAN consists of 1,000,000,000 shares of Common
Stock with a par value of $0.001 per share. The Exchange Shares to be issued
pursuant to this Agreement shall be, when issued pursuant to the terms of the
resolution of the Board of Directors of MEDICAN approving such issuance, validly
issued, fully paid and nonassessable and not subject to preemptive rights.  It
is understood that MEDICAN is in the process of completing a 10:1 reverse stock
split.  Such reverse stock split will not impact the number of authorized shares
of common stock of MEDICAN,


(c)    Certificate of Incorporation, Bylaws, and Minute Books. The copies of the
Articles of Incorporation and of the Bylaws of MEDICAN are available on the
SEC’s

 
 

--------------------------------------------------------------------------------

 



website, along with all other quarterly and annual filings; they are true,
correct and complete copies thereof.


(d)    Authority. MEDICAN has all requisite power and authority to enter into
this Agreement and to consummate the transactions contemplated hereby. The
execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby have been duly authorized by the Board of
Directors of MEDICAN. No other corporate or shareholder proceedings on the part
of MEDICAN are necessary to authorize the Exchange, or the other transactions
contemplated hereby.


(e)    Conflict with Other Agreements; Approvals. The execution and delivery of
this Agreement does not, and the consummation of the transactions contemplated
hereby will not result in any violation of, or default (with or without notice
or lapse of time, or both) under, or give rise to a right of termination,
cancellation or acceleration of any obligation or the loss of a material benefit
under, or the creation of a lien, pledge, security interest or other encumbrance
on assets (any such conflict, violation, default, right of termination,
cancellation or acceleration, loss or creation, a "violation") pursuant to any
provision of the Articles of Incorporation or Bylaws or any organizational
document of MEDICAN or, result in any violation of any loan or credit agreement,
note, mortgage, indenture, lease, benefit plan or other agreement, obligation,
instrument, permit, concession, franchise, license, judgment, order, decree,
statute, law, ordinance, rule or regulation applicable to MEDICAN which
violation would have a material adverse effect on MEDICAN taken as a whole. No
consent, approval, order or authorization of, or registration, declaration or
filing with, any court, administrative agency or commission or other
governmental authority or instrumentality, domestic or foreign (a "Governmental
Entity") is required by or with respect to MEDICAN in connection with the
execution and delivery of this Agreement by MEDICAN or the consummation by
MEDICAN of the transactions contemplated hereby.


(f)    Compliance with Laws. MEDICAN is and has been in compliance in all
material respects with all laws, regulations, rules, orders, judgments, decrees
and other requirements and policies imposed by any Governmental Entity
applicable to it, its properties or the operation of its businesses.


(g)    Litigation. There is no suit, action or proceeding pending, or, to the
knowledge of MEDICAN, threatened against or affecting MEDICAN which is
reasonably likely to have a material adverse effect on MEDICAN, nor is there any
judgment, decree, injunction, rule or order of any Governmental Entity or
arbitrator outstanding against MEDICAN having, or which, insofar as reasonably
can be foreseen, in the future could have, any such effect.


(h)    Tax Returns. MEDICAN has duly filed or will file prior to Closing any tax
reports and returns required to be filed by it and has fully paid all taxes and
other charges claimed to be due from it by any federal, state or local taxing
authorities. There are not now any pending questions relating to or claims
asserted for, taxes or assessments asserted upon MEDICAN.


 
 

--------------------------------------------------------------------------------

 

 
2.2    Representations and Warranties of TWYN. TWYN and Shareholders hereby
jointly and severally represent and warrant to MEDICAN as follows:


(a)    Organization, Standing and Power. TWYN is a corporation duly organized,
validly existing and in good standing under the laws of the California. The
company has all requisite power and authority to own, lease and operate its
properties and to carry on its business as now being conducted, and is duly
qualified and in good standing to do business in each jurisdiction in which the
nature of its business or the ownership or leasing of its properties makes such
qualification necessary except for any such failure, which when taken together
with all other failures, is not likely to have a material adverse effect on the
business of the relevant Acquirer taken as a whole. For purpose of this Section
2.2, “material adverse effect” shall mean, with respect to each Acquirer, the
result of one or more events, charges or effects which, individually or in the
aggregate, would have a material adverse effect or impact on the business,
assets, results of operations, intellectual property rights, prospects or
financial condition of such party, taken as a whole, or is reasonably likely to
delay or prevent the consummation of the transactions contemplated hereby.


(b)    Capital Structure.  The TWYN shares constitute all of the shares of TWYN
and such interests are held only by the Shareholders on the books and records of
the Company. There are no options, warrants, calls, agreements or other rights
to purchase or otherwise acquire from TWYN at any time, or upon the happening of
any stated event, any share of the capital stock of TWYN.


(c)    Authority. TWYN has all requisite power to enter into this Agreement and,
subject to approval of the proposed transaction by its shareholders, has the
requisite power and authority to consummate the transactions contemplated
hereby. Except as specified herein, no other corporate or shareholder
proceedings on the part of TWYN are necessary to authorize the Exchange and the
other transactions contemplated hereby.
 
(d)    Conflict with Agreements; Approvals. The execution and delivery of this
Agreement does not, and the consummation of the transactions contemplated hereby
will not, conflict with, or result in any violation of any provision of the
Articles of Organization or Operating Agreement of TWYN or of any loan or credit
agreement, note, mortgage, indenture, lease, benefit plan or other agreement,
obligation, instrument, permit, concession, franchise, license, judgment, order,
decree, statute, law, ordinance, rule or regulation applicable to TWYN or its
properties or assets except for any such conflict or violation, which when taken
together with all other conflict or violation, is not likely to have a material
adverse effect on the business of the relevant Acquirer taken as a whole. No
consent, approval, order or authorization of, or registration, declaration or
filing with, any Governmental Entity is required by or with respect to TWYN in
connection with the execution and delivery of this Agreement by TWYN, or the
consummation by TWYN of the transactions contemplated hereby.

 
 

--------------------------------------------------------------------------------

 



(e)    Books and Records. TWYN has made and will make available for inspection
by MEDICAN upon reasonable request all the books of account, relating to the
business of TWYN. Such books of account have been maintained in the ordinary
course of business. All documents furnished or caused to be furnished to MEDICAN
by TWYN are true and correct copies, and there are no amendments or
modifications thereto except as set forth in such documents.


(f)    Compliance with Laws. TWYN is and has been in compliance in all material
respects with all laws, regulations, rules, orders, judgments, decrees and other
requirements and policies imposed by any Governmental Entity applicable to it,
its properties or the operation of its businesses.


(g)    Liabilities and Obligations. TWYN has no liabilities that are reflected
and reserved against on the TWYN financial statements delivered to MEDICAN that
have not been paid or discharged since the date thereof and some additional
liabilities incurred since the date of such financial statements in the ordinary
course of business consistent with past practice and in accordance with this
Agreement and disclosed to MEDICAN in writing prior to the Closing.


(h)    Litigation. There is no suit, action or proceeding pending, or, to the
knowledge of TWYN threatened against or affecting TWYN, which is reasonably
likely to have a material adverse effect on TWYN, nor is there any judgment,
decree, injunction, rule or order of any Governmental Entity or arbitrator
outstanding against TWYN having, or which, insofar as reasonably can be
foreseen, in the future could have, any such effect.


(i)    Taxes. TWYN has filed or will file within the time prescribed by law
(including extension of time approved by the appropriate taxing authority) all
tax returns and reports required to be filed with all other jurisdictions where
such filing is required by law; and TWYN has paid, or made adequate provision
for the payment of all taxes, interest, penalties, assessments or deficiencies
due and payable on, and with respect to such periods. TWYN knows of (i) no other
tax returns or reports which are required to be filed which have not been so
filed and (ii) no unpaid assessment for additional taxes for any fiscal period
or any basis therefore.


(j)    Licenses, Permits; Intellectual Property. TWYN owns or possesses in the
operation of its business all material authorizations whichare necessary for it
to conduct its business as now conducted, and owns outright all of its assets as
presented herein. Neither the execution nor delivery of this Agreement nor the
consummation of the transactions contemplated hereby will require any notice or
consent under or have any material adverse effect upon any such authorizations.


 2.3    Representations and Warranties of Shareholders. By execution of this
Agreement, Shareholders jointly and severally represent and warrant to MEDICAN
as follows:

 
 

--------------------------------------------------------------------------------

 



(a)    Shares Free and Clear. The shares of TWYN which Shareholder owns are free
and clear of any liens, claims, options, charges or encumbrances of any nature.


(b)    Unqualified Right to Transfer Shares. Shareholder has the unqualified
right to sell, assign, and deliver the shares of TWYN and, upon consummation of
the transactions contemplated by this Agreement, MEDICAN will acquire good and
valid title to such shares, free and clear of all liens, claims, options,
charges, and encumbrances of whatsoever nature.


(c)  Share Ownership.  The Shareholders are the only shareholders of TWYN, and
collectively own 100% of the equity ownership of TWYN.


(d)    Agreement and Transaction Duly Authorized. Shareholder is authorized to
execute and deliver this Agreement and to consummate the share exchange
transaction described herein. Neither the execution and delivery of this
Agreement nor the consummation of the transactions contemplated hereby will
constitute a violation or default under any term or provision of any contract,
commitment, indenture, other agreement or restriction of any kind or character
to which such Shareholder is a party or by which such Shareholder is bound.


  
ARTICLE III
COVENANTS RELATING TO CONDUCT OF BUSINESS AND POST CLOSING CONDITIOINS


3.1           Wholly Owned Subsidiary. Following the Closing, TWYN will be a
wholly owned subsidiary of MEDICAN.


3.2  Post-Closing Conditions. Gordon agrees to file for the intellectual
property and trademark rights for “twYns,” “E=marijuanaXcanabidiol2,” and “mix
your own magic.” Gordon will the assign the trademark rights to TWYN. Gordon
owns 20% of the founders shares of another company presently in the CBD business
and it will be assigned as part of the post-closing conditions. TWYN receives a
royalty of 33.33% of the profit of the TWYNS sales, but TWYNS does not receive a
royalty on other sales of other products of Hemp Health, Inc.




ARTICLE IV
ADDITIONAL AGREEMENTS AND RELATED TRANSACTIONS


4.1    Restricted MEDICAN Shares. The Exchange Shares will not be registered
under the Securities Act, but will be issued pursuant to applicable exemptions
from such registration requirements for transactions not involving a public
offering and/or for transactions which constitute “offshore transactions” as
defined in Regulation S under the Securities Act of 1933. Accordingly, the
Exchange Shares will constitute "restricted securities" for purposes of the
Securities Act and the holders of Exchange Shares will not

 
 

--------------------------------------------------------------------------------

 


be able to transfer such shares except upon compliance with the registration
requirements of the Securities Act or in reliance upon an available exemption
therefrom. The certificates evidencing the Exchange Shares shall contain a
legend to the foregoing effect and the holders of such shares shall deliver at
Closing an Investment Letter acknowledging the fact that the Exchange Shares are
restricted securities and agreeing to the foregoing transfer restrictions.  Such
restrictions are not to exceed six months.


4.2    Access to Information. Upon reasonable notice, MEDICAN and TWYN shall
each afford to the officers, employees, accountants, counsel and other
representatives of the other company, and with respect to TWYN, the Acquired
Entities, access to all their respective properties, books, contracts,
commitments and records and, during such period, each of MEDICAN and TWYN shall
furnish promptly to the other (a) a copy of each report, schedule, registration
statement and other document filed or received by it during such period pursuant
to the requirements of Federal or state securities laws and (b) all other
information concerning its business, properties and personnel as such other
party may reasonably request. Unless otherwise required by law, the parties will
hold any such information which is nonpublic in confidence until such time as
such information otherwise becomes publicly available through no wrongful act of
either party, and in the event of termination of this Agreement for any reason
each party shall promptly return all nonpublic documents obtained from any other
party, and any copies made of such documents, to such other party.


4.3 Legal Conditions to Exchange. Each of MEDICAN and TWYN shall take all
reasonable actions necessary to comply promptly with all legal requirements
which may be imposed on itself with respect to the Exchange and will promptly
cooperate with and furnish information to each other in connection with any such
requirements imposed upon any of them or upon any of their related entities or
subsidiaries in connection with the Exchange. Each party shall take all
reasonable actions necessary to obtain (and will cooperate with each other in
obtaining) any consent, authorization, order or approval of, or any exemption
by, any Governmental Entity or other public or private third party, required to
be obtained or made by MEDICAN or TWYN or any of their related entities or
subsidiaries in connection with the Exchange or the taking of any action
contemplated thereby or by this Agreement.




ARTICLE V
CONDITIONS PRECEDENT


5.1    Conditions to Each Party's Obligation to Effect the Exchange. The
respective obligations of each party to effect the Exchange shall be conditional
upon the filing, occurring or obtainment of all authorizations, consents, orders
or approvals of, or declarations or filings with, or expirations of waiting
periods imposed by any governmental entity or by any applicable law, rule, or
regulation governing the transactions contemplated hereby.

 
 

--------------------------------------------------------------------------------

 



5.2    Conditions to Obligations of MEDICAN. The obligation of MEDICAN to effect
the Exchange is subject to the satisfaction of the following conditions on or
before the Closing Date unless waived by MEDICAN:


(a)    Representations and Warranties. The representations and warranties of
TWYN set forth in this Agreement shall be true and correct in all material
respects as of the date of this Agreement and (except to the extent such
representations and warranties speak as of an earlier date) as of the Closing
Date as though made on and as of the Closing Date, except as otherwise
contemplated by this Agreement, and TWYN shall complete all government and legal
process to transfer 100% of the ownership from the Shareholders to MEDICAN.
 
(b)    Performance of Obligations of TWYN. TWYN shall have performed in all
material respects all obligations required to be performed by it under this
Agreement at or prior to the Closing, and MEDICAN shall have received a
certificate signed on behalf of MEDICAN by the principal shareholder or
incorporator to such effect.


(c)    Closing Documents. MEDICAN shall have received all closing documents as
counsel for MEDICAN shall reasonably request.


(d)    Consents. TWYN shall have obtained the consent or approval of each person
whose consent or approval shall be required in connection with the transactions
contemplated hereby under any loan or credit agreement, note, mortgage,
indenture, lease or other agreement or instrument, except those for which
failure to obtain such consents and approvals would not, in the reasonable
opinion of MEDICAN, individually or in the aggregate, have a material adverse
effect on TWYN and of its subsidiaries and related entities taken as a whole
upon the consummation of the transactions contemplated hereby. TWYN shall also
have received the approval of its shareholders in accordance with applicable
law.


(e)    Due Diligence Review. MEDICAN shall have completed to its reasonable
satisfaction a review of the business, operations, finances, assets and
liabilities of TWYN and shall not have determined that any of the
representations or warranties of TWYN or its shareholders contained herein are,
as of the date hereof or the Closing, inaccurate in any material respect or that
TWYN or its shareholders is otherwise in violation of any of the provisions of
this Agreement.
 
(f)    Pending Litigation. There shall not be any litigation or other proceeding
pending or threatened to restrain or invalidate the transactions contemplated by
this Agreement, which, in the sole reasonable judgment of MEDICAN, made in good
faith, would make the consummation of the Exchange imprudent. In addition, there
shall not be any other litigation or other proceeding pending or threatened
against TWYN, the consequences of which, in the judgment of MEDICAN, could be
materially adverse to TWYN.

 
 

--------------------------------------------------------------------------------

 



5.3    Conditions to Obligations of TWYN. The obligations of TWYN to effect the
Exchange is subject to the satisfaction of the following conditions unless
waived by TWYN:


(a)    Representations and Warranties. The representations and warranties of
MEDICAN set forth in this Agreement shall be true and correct in all material
respects as of the date of this Agreement and (except to the extent such
representations speak as of an earlier date) as of the Closing Date as though
made on and as of the Closing Date, except as otherwise contemplated by this
Agreement, TWYN shall have received a certificate signed on behalf of MEDICAN by
the President to such effect.


(b)    Performance of Obligations of MEDICAN. MEDICAN shall have performed in
all material respects all obligations required to be performed by it under this
Agreement at or prior to the Closing Date, and MEDICAN shall have received a
certificate signed on behalf of MEDICAN by the President to such effect.


(c)    Consents. MEDICAN shall have obtained the consent or approval of each
person whose consent or approval shall be required in connection with the
transactions contemplated hereby.


(d)    Due Diligence Review. TWYN shall have completed to its reasonable
satisfaction a review of the business, operations, finances, assets and
liabilities of MEDICAN and shall not have determined that any of the
representations or warranties of MEDICAN contained herein are, as of the date
hereof or the Closing Date, inaccurate in any material respect or that MEDICAN
is otherwise in violation of any of the provisions of this Agreement.


(e)    Pending Litigation. There shall not be any litigation or other proceeding
pending or threatened to restrain or invalidate the transactions contemplated by
this Agreement, which, in the sole reasonable judgment of TWYN, made in good
faith, would make the consummation of the Exchange imprudent. In addition, there
shall not be any other litigation or other proceeding pending or threatened
against MEDICAN the consequences of which, in the judgment of TWYN, could be
materially adverse to MEDICAN.


ARTICLE VI
TERMINATION AND AMENDMENT


6.1    Amendment. This Agreement may be amended by mutual agreement of MEDICAN
and TWYN.   Any such amendment must be by an instrument in writing signed on
behalf of each of the parties hereto.


6.2    Extension; Waiver. At any time prior to the Effective Time, the parties
hereto, by action taken or authorized by their respective Board of Directors,
may, to the extent legally allowed, (a) extend the time for the performance of
any of the obligations or other acts of the other parties hereto, (b) waive any
inaccuracies in the representations and warranties contained herein or in any
document delivered pursuant hereto and (c) waive

 
 

--------------------------------------------------------------------------------

 


compliance with any of the agreements or conditions contained herein. Any
agreement on the part of a party hereto to any such extension or waiver shall be
valid only if set forth in a written instrument signed on behalf of such party.


ARTICLE VII
SURVIVAL; TERMINATION; REVERSION


7.1   Survival and Termination. The representations and warranties of the
parties hereto contained in this Agreement or in any certificate or other
writing delivered pursuant hereto or in connection herewith shall survive the
Closing until one (1) year after the Closing Date.  In the event that MEDICAN
misses a payment date, MEDICAN shall have ten (10) days to cure such late
payment.  In the event that the delay is not properly cured, Jay Gordon shall
have the right to cancel the Agreement and each party shall not be further
obligated except that no previously made payments shall be
returned.  Furthermore, in the event that MEDICAN fails to issue any of the
annual share installments, all ownership in TWYN shall be returned from MEDICAN
to Jay Gordon and Mr. Gordon shall retain all cash and stock received to that
date.


7.2   Reversion.  In the event that on the first anniversary of the closing date
the market price of MEDICAN common stock is below $0.08 per share as adjusted
for any applicable share splits, then Jay Gordon shall have the right to pay
MEDICAN a total of $5,000 to purchase all outstanding shares of TWYN stock. In
this event the parties would unwind any and all business dealings and would have
no further obligations toward each other, including no additional share
issuances by MEDICAN and no additional cash owed by either party to the other
party. All records, files and any other materials relating to TWYNS and MEDICAN
shall be returned to the respective party. Other than the payment of the $5,000,
none of the $12,000 monthly payments received, nor the vested stock shall be
returned or owed to MEDICAN.  Upon failure to make such a transfer MEDICAN would
be in default of this Agreement and would then be obligated to accelerate the
stock issuances from the scheduled dates to immediate issuances.  Jay Gordon
shall have the right to use all trademarks, copyrights and patents that
accompany this Agreement, and ownership of said properties would vest back to
Gordon.


ARTICLE VIII
GENERAL PROVISIONS


8.1    Survival of Representations, Warranties and Agreements. All of the
representations, warranties and agreements in this Agreement or in any
instrument delivered pursuant to this Agreement shall survive the Effective Time
for as long as the applicable status of limitation shall remain open.
 
8.2    Interpretation. When a reference is made in this Agreement to Sections,
such reference shall be to a Section of this Agreement unless otherwise
indicated. The headings contained in this Agreement are for reference purposes
only and shall not affect in any way the meaning or interpretation of this
Agreement. Whenever the words "include", "includes" or "including" are used in
this Agreement, they shall be deemed to be followed by the words "without
limitation". The phrase "made available" in this Agreement shall mean that the
information referred to has been made available if requested by the party to
whom such information is to be made available.
 
 
 
 

--------------------------------------------------------------------------------

 


8.3    Counterparts. This Agreement may be executed in two or more counterparts,
all of which shall be considered one and the same agreement and shall become
effective when two or more counterparts have been signed by each of the parties
and delivered to the other parties, it being understood that all parties need
not sign the same counterpart.


8.4    Entire Agreement; No Third Party Beneficiaries; Rights of Ownership. This
Agreement (including the documents and the instruments referred to herein)
constitutes the entire agreement and supersedes all prior agreements and
understandings, both written and oral, among the parties with respect to the
subject matter hereof, and is not intended to confer upon any person other than
the parties hereto any rights or remedies hereunder.


8.5    Governing Law. This Agreement shall be governed and construed in
accordance with the laws of the State of California without regard to principles
of conflicts of law. Each party hereby irrevocably submits to the jurisdiction
of any California state court or any federal court in the State of California in
respect of any suit, action or proceeding arising out of or relating to this
Agreement, and irrevocably accept for themselves and in respect of their
property, generally and unconditionally, the jurisdiction of the aforesaid
courts.


8.6    No Remedy in Certain Circumstances. Each party agrees that, should any
court or other competent authority hold any provision of this Agreement or part
hereof or thereof to be null, void or unenforceable, or order any party to take
any action inconsistent herewith or not to take any action required herein, the
other party shall not be entitled to specific performance of such provision or
part hereof or thereof or to any other remedy, including but not limited to
money damages, for breach hereof or thereof or of any other provision of this
Agreement or part hereof or thereof as a result of such holding or order.
 
8.7    Publicity. Except as otherwise required by law or the rules of the SEC,
so long as this Agreement is in effect, no party shall issue or cause the
publication of any press release or other public announcement with respect to
the transactions contemplated by this Agreement without the written consent of
the other party, which consent shall not be unreasonably withheld.


8.8    Assignment. Neither this Agreement nor any of the rights, interests or
obligations hereunder shall be assigned by any of the parties hereto (whether by
operation of law or otherwise) without the prior written consent of the other
parties. Subject to the preceding sentence, this Agreement will be binding upon,
inure to the benefit of and be enforceable by the parties and their respective
successors and assigns.
 
 
 
 

--------------------------------------------------------------------------------

 


ARTICLE IX
CONSULTING AGREEMENT


9.1           Consulting Agreement.  Jay Gordon will enter into a consulting
agreement with each of MEDICAN and TYYN, but shall not be an officer or director
of either company.  He shall provide significant ongoing advisory and consulting
services.




[Remainder of page intentionally left blank; signature page to follow.]

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Agreement has been signed by the parties set forth
below as of the date set forth above.

     
Medican Enterprises, Inc.
 
_________________________
 
Name: Ken Williams
Title: Chief Executive Officer
 
 
Twyn Products, Inc.
 
 
 
_________________________
 
Name: Jay Gordon
Title: CEO
 
           
 
 


 
 

--------------------------------------------------------------------------------

 

EXHIBIT A


Determination of Amount and Allocation of Exchange Shares


The total shares issued and exchanged in this transaction shall initially be
5,000,000 shares of common stock of MEDICAN, subject to adjustments for any
stock splits, dividends, etc.


The exchange shares shall be issued to the existing shareholders of TWYN as
TWYN, in its sole discretion, has determined below:


[insert here]


Each additional annual issuance of 2,000,000 shares shall be delivered according
to the above allocation.

 
 

--------------------------------------------------------------------------------

 
